DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the perforated section must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 20 is objected to because of the following informalities:  “in configured” should be “is configured.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sykes (US 5,377,825).
Regarding claim 1, Sykes discloses a structurally enhanced envelope, comprising: a base (14); a cover (12); a hinge (16) connected between the base and the cover, the hinge being configured to facilitate movement of the base and the cover between an open configuration and a closed configuration; and an interior space defined by the base and the cover when in the closed configuration. See Figs. 1-3. 
Regarding claim 2, the base comprises a panel (at 14) and at least one wall (17) extending a distance away from the panel, the at least one wall being positioned and extending a perimeter of the Panel. See Fig. 3. 
Regarding claim 3, the cover comprises a panel (at 12) and at least one wall (23) extending a distance away from the Panel, the at least one wall being positioned and extending a perimeter of the Panel. See Fig. 3. 
Regarding claim 4, the wall of the base and the wall of the cover each comprises a recess, wherein one of the recesses is an exterior recess and the other recess is an interior recess. See Figs. 4-5. 
Regarding claim 5, one or more attachment mechanisms (20) are disclosed, wherein at least a portion of a first attachment mechanism of the one or more attachment mechanisms is positioned on the perimeter of the Panel and a complementary portion of the first attachment mechanism is positioned on a complementary perimeter of the cover. See Figs. 1-5. 
Regarding claim 6, one or more attachment mechanisms (20) are disclosed, wherein the one or more attachment mechanisms are operable to selectively couple the base and the cover through one or more of an interference fit or a press fit connection. See Figs. 1-5. 
Regarding claim 7, one or more attachment mechanisms (20) are disclosed, wherein the one or more attachment mechanisms comprise: one or more posts on the base or the cover; and one or more complementary recesses on the other of the base or the cover. See Figs. 1-5. 
Regarding claim 10, the hinge is a living hinge. See Fig. 3. 
Regarding claim 13, Sykes discloses the claimed material. See col. 3, ll. 20-27.
Regarding claim 14, Sykes discloses a structurally enhanced envelope, comprising: a base; a cover, wherein the cover is sized and shaped to be complementary to the base; a living hinge coupled to first sides of the base and the cover such that upon closing the living hinge, the cover is substantially aligned with the base and forms an interior space therebetween; and one or more attachment mechanisms operable to couple one or more other sides of the base and the cover. See Figs. 1-5. 
Regarding claim 15, the one or more attachment mechanisms comprise an interference fit. See Figs. 1-5. 
Regarding claim 16, the base and the cover comprise quadrilaterals. See Fig. 1.
Regarding claim 17, the one or more attachment mechanisms comprise: one or more posts (20) on the base or the cover; and one or more complementary recesses (22) on the other of the base or the cover. See Figs. 1-5. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sykes as applied above in further view of Clinch et al. (US 4,042,267).
Regarding claims 8 and 18, Sykes does not disclose the posts as claimed.  Clinch, which is drawn to a envelope closure, discloses at least one or more posts comprising a stem and a bulbous head (3) and at least one of the one more complementary recesses (4) comprises a shelf (6) configured to engage the bulbous head to lock the bulbous head in the complementary recess. See Figs. 1-9. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the posts of Sykes have a stem and bulbous head with corresponding recesses, as disclosed by Clinch, in order to secure the envelope in a closed position. Moreover, it would have been an obvious matter of design choice to have posts and recesses as claimed, since Applicant has not disclosed that such posts and recesses solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with what is disclosed by Sykes.
Regarding claims 19 and 20, Sykes, as modified by Clinch, discloses one or more of: a bulbous head configured to break or separate from a stem upon the application of a force applied to separate a base and a cover; or the stem is configured to break or separate from the base of the cover upon the application of a force applied to separate the base and the cover; and wherein the bulbous head is configured to be retained in a complementary recess after either the bulbous head is broken or separated from the stem or the stem is broken or separated from the base or the cover. See Figs. 1-12; and Cl. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the posts and recesses, as disclosed by Clinch, on the envelope of Clinch in order alert a user that the envelope has been opened. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sykes as applied above in further view of Huang (US 2008/0078816).
Regarding claim 9, Sykes does not disclose perforations. Huang, which is drawn to an envelope, discloses a base or a cover that comprises a perforated section ([0084]), wherein the perforated section extends between two or more sides of the base or the cover, and wherein perforation of the perforated section can permit access to the interior space. See Figs. 1-4. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have perforations, as disclosed by Huang, on the envelope of Sykes in order to facilitate access to the interior of the envelope. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sykes as applied above.
Regarding claims 11 and 12, it would have been an obvious matter of design choice to have the dimensions as claimed, since Applicant has not disclosed that such posts and recesses solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with what is disclosed by Sykes.
Also, it would have been an obvious matter of design choice to have the dimensions as claimed, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Also, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the dimensions as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233.
Regarding claim 13, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the claimed material in order to have strong yet flexible envelope, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734